In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00334-CR
     ___________________________

    GORDON RAY DUNN, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1555835D


   Before Gabriel, Kerr, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

      Appellant Gordon Ray Dunn attempts to appeal his conviction for felony

driving while intoxicated.     Because Dunn pleaded guilty under a plea-bargain

agreement, which the trial court followed, and because the trial court certified Dunn

had no right to appeal, we dismiss.

      Under a plea-bargain agreement with the State, Dunn pleaded guilty to felony

driving while intoxicated, true to a deadly-weapon allegation, and true to a habitual-

offender enhancement. See Tex. Penal Code Ann. §§ 12.42(d), 49.04(a), 49.09. The

trial court found Dunn guilty of the offense and found the deadly-weapon and

habitual-offender allegations true. Following the terms of the plea agreement, the trial

court sentenced Dunn to twenty-five years’ confinement. Dunn filed a notice of

appeal, and the trial court certified that he had pleaded guilty under a plea-bargain

agreement with no right to appeal. See Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R.

App. P. 25.2(a)(2). We notified Dunn of the certification and warned that we would

dismiss the appeal unless we received a response showing grounds to continue it. See

Tex. R. App. P. 25.2(d), 44.3. We received no response.

      The right to appeal a conviction arising from a plea-bargain agreement is

limited to matters that were raised by written motion filed and ruled upon before trial

or to cases in which the appellant has obtained the trial court’s permission to appeal.

See Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). The trial court’s

certification in this case does not show that Dunn was granted permission to appeal,

                                           2
nor does the record indicate that Dunn intends to challenge a ruling on a written

motion filed and ruled on before he pleaded guilty. Thus, we dismiss Dunn’s appeal

in accordance with the trial court’s certification. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                        /s/ Lee Gabriel

                                                        Lee Gabriel
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 30, 2020




                                             3